             Case 4:16-cv-03396-YGR Document 273 Filed 03/04/19 Page 1 of 4

     mark E. E11is ~ 127159
 1   Anthony I'. J, Valenti — 284542
     Lawrence I~. Iglesias — 303700
2    ELI,IS LAW GIZ~UP I,LP
     142 River Park Drive, Suite 400
3    Sacramento, CA 95 15
     Tel:(916)283m8820
4    Fax: X916)2~3~~821
     me11 s(cr~,~llislaw~r~.corn
S    avalenti(~?a,~llislaw .com
     li~l~sias~a,ellislaw.com
6

7

8

9

10

11
     SANDRA M~~ILL,ION, JESSICA ADEI~~YA,                      ~   ~   ~   ~   ~i   •
12   ANI)IGNC~~IO 1'EIZEZ, on ~~halfof
     Themselves and. all Others Sirrailarly Situated,                                   .:_
13
            Plaintiffs,
14
     v.
15
                                                        Jude: Hon. ~'vonne Gonzalez Rogers
     ~tAS~-I CLJRTIS ~ P~SSOCII~TES,
16
                                                        Trial Date: I~/Iay 6,2019
            l~ef~ndant.
17

1~

19

20

21

22

23

24

25

26

27

2~
               Case 4:16-cv-03396-YGR Document 273 Filed 03/04/19 Page 2 of 4


1

2
            These exhibits(Rash Curtis' trial exhibits 504 and 505)are Sutter General Hospital's
3
     admissiori/re~istration records ~howin~ that thirdmparty Daniel IZ~ynoso gave the 5193 cell phone
4
     number to butter with prior express consent to call him. Ii/Ir. lZeynoso is the debtor with. whom the 5193
5
     phone number was associated within Rash Curtis' collection software and which was listed as such in
6
     Dash Curtis'"beyond" collection software(E~h. 504). An internal email thread from Rash Curtis
7
     shows ghat Sutter itself had attempted to call the 5193 number to reach Mr. Reynosa before the debt
8
     was assigned to 12ash Curtis for collection(Exh. 505).(Declaration of mark E. Ellis,~¶ 7~~9 Exhibit 6,
9
     Sutter Ger~~ral Hospital's admission/re~istration records for Daniel l~eynoso; Exhibit 7, an internal
10
     erriail thread from Rash Curds attaching Sutter General's client notes and the attached nates showing
11
     Butter's attempts to reach Mr. ~eynoso at the 5193 number.}
12
            These exhibits are not being offered for hearsay purposes, i.e. for the truth ofthe matter, the
13
     5193 number actually belonged to L7aniel Reynoso, or even that Sutter attempted to call ~Ir. IZeynoso
14
     that number before referring the debt to lZash Curtis.
15
            Instead, these exhibits are b~in~ offered to establish that the 5193 number was not obtained by
16
     1Zash Curtis though skip-tracing. In other words, Butter's admission/registration records evidence that
17
     butter itself had the 5193 number,independent of whether it actually l~elon~ed to Mr. IZ~yrioso and it
18
     passed the number onto Rash Curtis. Likewise, the notes indicating Sutter had tried to call l~Ir.
19
     Reynoso at the 5193 number sufficiently evidences the fact that Sutter had the number and believed it
20
     was associated with ~rlr. Reyrloso, independent of whether Sutter ever ac~ally called or not,
21
            "Verbal acts" are not hearsay. See Fed. I~. Evid. 801 y a~Vl.~OIy COTTIITIlIIE~ TIOI,~Sy IVot~ to
22
     Subdivision(c)(1972)("If the significance of an offered statement lies solely in the fact that it was
23
     made, no issue is raised as to the truth of anything asserted, and the staterrient is not hearsay"). Simply
24
     put, these ~xhibit~ are being offered to prove the 5193 number was in Butter's possession(and, thus,
25
     passed on to Rash Curtis as 5utter's went), and that the number was not obtained by lash Curtis
26
     through skip t~°acin~. Id., see also L?~°ew v. Equafax Information S`ervzces, LLC,690 F.3d 1100, 110 (9
27
     Cir. 2012)(the rule against hearsay does not apply to reports offered "only to show that the
2~
                Case 4:16-cv-03396-YGR Document 273 Filed 03/04/19 Page 3 of 4


1
     `statement...was made' rather than for its truth ); United States v. Dorsey 418 F.3cl 1038, 1044(9th Cir.
                                                     99



2
     2005). Accordingly, these exhibits are relevant to show that the 5193 number was not skip-traced, a
3
     prima-facie element of Mass membership. Fed. l~. Evid. 401; ECF I3oc. No. 81,9/6/17 Order ~°anting
4
     class c~rtif~cation.
5
             This is not a situation where the documents are being offered to prove that the 5193 actually
6
     belonged to NIr. R~ynoso at the time of Dash Curtis' calls. statements that grant or withhold consent
7
     "carry legal sigrlifican~~ independent ofthe assertive content ofthe words used and therefore at°e non
                                                                                       99



8
     hearsay verbal acts° See, e.g., United States v. Nlo~eno, 233 F.3d 937,940(7tn Cir. 2000); h'a~vey
9
     ~aN~zett Inc. v. Shidle~, 33~ F.3d 1125, 1130 n. 4(lOt~' Cir. 2003)(an out of court statement is not
10
     hearsay when it is offered to show the existence of a fact rather than its truth}, The documents are also
11
     relevant to consent, food faith, lack of nofiice, and whether treble damages are available for a dvillful
12
     violation. See Chyba v. Fist Fina~ecial Asset Management, Inc., 2014 WL 1744136, at ~11~12(S.Do
13
     Cal. Apr. 30, 2014) aff'd 671 Fed.Appx 989 {9th fir. 2016)(TCl'A liability precluded whe~~ a debt
14
     call~ctor had a ~ood~faith belief that Plaintiff had consented to receive calls based on the information
15
     provided to it by its creditor-client); Clark v. Capital C~edzt ~ Collection Servzces, 460 F.3d 1162,
16
     1174(9th Cir. 2005)(debt collectors may reasonable rely on the information provided by their creditor
17
     clients); ACA international v. FCC,885 F.3d 6~7, 705 707(I~.~. Cir. 2010(thy ACC has considered
1~
     "thy ~all~r's reasonableness in relying on consent")e
19
             Finally, vaith respect to the ~~°ivil~ge issue as to Exhibit 505,lZash Curtis has redacted the
20
     irrelevant and privileged communications between itself and its attorneys. The Protective Order° and
21
     Clawback agreement stags, among other things, that:
22
                        The inadvertent production of any dacumc;nt in this action shall be
23                      without prejudice to any claim that such mat~~ial is protected by ar~y
                        l~~ally cognizable evidentiary privilege or other protection including, but
24
                        not limited to the attorriey~client privilege ... No ~ar~y shill be held to
25                      have waived any ~i~hts by such inadvertent production.

26
     (ECG I3oc. I~To. 41, 9/15/17 Stipulated "Clawback" Agreement and Presumptively~Privileged Protocol
27
      Order, ~(1 e)
2~
                                                                ~-
                                          J J             .~,   ~7%`.         ~~ T .
              Case 4:16-cv-03396-YGR Document 273 Filed 03/04/19 Page 4 of 4


                    The receivin~~art~~roh bited and stopped i~°om arguing that the
                    production of the documents in this matter acts as a waiver of ari
                    applicable p~ivileg~ or evid~ntia protection, that the disclosu~°e of the
                    documents was not inadvertent, that the producing party did not take
                    reasonabi~ ~t~ps to prevent the disclosure of the p~ivile~ed documents or
                    that the ~roducin~party failed to take reasonable steps to rectify the error
                    as set forth in Federal Rules of civil Procedure 26(b)(5){~).

(ECF I3oc. No. 91, 9/15/17 Stipulated "Clawbacic" Agreement and Presumptively-P~ivile~ed Protocol

    Order,¶ 6, emphasis added.)

    Rash Curtis has not waived the attorney-client privil~~e, and the redactions to this exhibit are entirely

    proper.                                                                5

    Dated: Nlar~h 4,2019
~                                                    EL, T~ T-,~N GItC)I I~ 1.I~~~
                                                    ~3 a       g

                                                         ~vaark ~. Ellis
                                                         P~ttorneys for Defendant
                                                         RASH CURTIS ~i I~S~~~IA'I'ES




                             ~,   -, ~ ,     ,~ ,    ,,       ~, a _ ~         ~~; a ,~ ~,
                                                                                        : ~, ~. ~ .~
                                           R ~~       ~:.~.   ~. ~              ~~
